Broyles, C. J.
1. Tho evidence was sufficient to authorize the jury to find that the offense was committed in Macon county.
2. Under repeated rulings of the Supreme Court and of this court, the failure of the judge to instruct the jury upon the subject of impeachment of witnesses is not error, unless a timely and appropriate written request therefor has been presented.
3. The evidence, while circumstantial, was sufficient to exclude every reasonable hypothesis save that of the defendant’s guilt, and the court did not err in refusing to set aside the finding 'of the jury.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

Indictment for larceny; from Macon superior court — Judge Littlejohn. January 7, 1920.
Jere M. Moore, John B. Guerry, for plaintiff in error.
Jule Felton, solicitor-general, contra.